Citation Nr: 0122968	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the motor vehicle accident of October 21, 1990, 
incurred in the line of duty.

2.  Entitlement to service connection for residuals of the 
October 1990 motor vehicle accident, to include disabilities 
of the left pelvis/hip, knee, ankle, and lacerations.

3.  Entitlement to a compensable disability rating for left 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1985 with the Air Force, and from October 1987 to 
September 1991 with the Coast Guard.  This appeal arises 
before the Board of Veterans' Appeals (Board) from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  While serving on active duty, the veteran sustained 
injuries to his left pelvis/hip, left knee, left ankle, and 
superficial lacerations as a result of a motor vehicle 
accident which occurred on October 21, 1990, at approximately 
4:27 a.m.

3.  Hospital records for emergency treatment immediately 
following the accident note that the veteran was admitted in 
an alert and oriented condition.

4.  The results of an ethanol test of blood serum taken at 
05:47 a.m. on October 21, 1990, reflect a finding of 0.337; 
however, the report of this ethanol test is marked as 
follows:  "This specimen cannot be used for legal 
purposes."

5.  The police report, dated October 21, 1990, indicates that 
the veteran had not been drinking and that he had fallen 
asleep at the wheel.  No citations or charges were made 
against the veteran.

6.  Service department records reflect that in February 1991 
the veteran accepted non-judicial punishment for operating a 
vehicle while intoxicated, resulting in a motor vehicle 
accident and injury to himself and a passenger on October 21, 
1990.

7.  The service department found that the injuries which the 
veteran sustained as a result of the motor vehicle accident 
on October 21, 1990, occurred in the line of duty.

8.  Inasmuch as the record does not establish that alcohol 
abuse or intoxication was the proximate cause of the accident 
on October 21, 1990, the service department finding that 
injuries sustained on October 21, 1990, occurred in the line 
of duty is not patently inconsistent with the facts and the 
requirements of VA law and regulations.

9.  The record does not otherwise establish that the 
veteran's own willful misconduct proximately caused the 
October 21, 1990, motor vehicle accident and the presumption 
accorded the service department line of duty finding is not, 
therefore, rebutted.

10.  The veteran currently exhibits no more than Level V 
hearing loss in his left ear.

11.  The veteran is not service-connected for hearing loss in 
his right ear.


CONCLUSIONS OF LAW

1.  The motor vehicle accident of October 21, 1990, is deemed 
to have been incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), (n), 3.301 (2001); 66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Service connection is warranted for disabilities 
resulting from the October 1990 motor vehicle accident, to 
include disabilities of the left pelvis/hip, knee, ankle, and 
lacerations.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001).

3.  The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (prior to June 10, 
1999); 4.85, 4.86, Diagnostic Code 6100 (2000); 66 Fed. Reg. 
46520 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In addition, the Board remanded the present 
claim for further development in January 2001, including to 
obtain the police department report of the October 1990 motor 
vehicle accident, the service department line of duty 
determination, and medical records, and to offer the veteran 
an audiological examination.

Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodies in the VCAA, and whether 
the RO has complied with the terms of the remand, as required 
by Stegall v. West, 11 Vet. App. 268 (1998).

After review of the claims file, the Board finds that VA has 
both met the requirements of the VCAA and Stegall, supra.

Concerning the claim for service connection for residuals of 
a motor vehicle accident occurring in October 1990, review of 
the record reflects that the police department accident 
report is now of record, but that the service department line 
of duty determination could not be located.  The RO made 
numerous attempts to obtain the line of duty report, to no 
avail.  A May 2001 memorandum documents the efforts the RO 
made to obtain these records and concludes that they are 
unavailable.  However, the veteran's former Group Commander, 
U.S. Coast Guard Group Honolulu, Hawaii, submitted a 
statement dated in January 2000, setting forth the line of 
duty determination and explaining the details of the Line of 
Duty/Misconduct hearing over which he presided following the 
veteran's October 1990 motor vehicle accident.  In an October 
2000 supplemental statement of the case, the RO noted that, 
absent evidence to the contrary, the Commanding Officer's 
January 2000 statement as to the line of duty determination 
would be accepted as true and correct.

In addition, the Board notes that the complete hospital 
records for the veteran's treatment following the October 
1990 accident are not of record.  These documents would be 
particularly helpful in determining the veteran's state of 
intoxication, if any, upon admission to hospital.

Furthermore, private medical records were received subsequent 
to the date of the most recent, June 2000, supplemental 
statement of the case.  The veteran did not submit a waiver 
with these records, as required by 38 C.F.R. § 19.37 (2000).  
It does not appear that this evidence was considered by the 
RO.

Nonetheless, in the present case, the Board finds it is not 
necessary to obtain the missing records, or to remand for 
consideration of the new evidence by the agency of original 
jurisdiction.  This is so because the Board is granting the 
benefit sought on appeal concerning this issue.

Concerning the claim for an increased evaluation for the 
service-connected left ear hearing loss, review of the 
evidence confirms that a March 2001 report of audiological 
examination is now of record.  The examination report 
reflects that the physician described the veteran's 
disability in terms of the criteria in the Schedule for 
Rating Disabilities (Schedule).  In addition, when requested 
to identify any health care providers who had treated him for 
his disabilities, and/or any other evidence that may be 
pertinent to his claim in April 2001, the veteran responded 
in the negative.  He has not averred or testified that his 
hearing loss has worsened in severity since the most recent, 
March 2001 VA examination report, or that it is manifested by 
symptoms other than those identified in that examination.  
Nor has he indicated that he has received additional 
treatment beyond that previously identified to the RO.

The Board notes that additional private medical records were 
subsequently received from the veteran.  These records 
pertain to the disabilities for which the veteran seeks 
service connection and do not allude to further treatment for 
his service-connected hearing loss, or indicate treatment for 
additional hearing-related symptoms or disease.

Finally, the Board notes that the RO has given the veteran 
notice of the evidence he must submit and the criteria 
required for higher evaluations for his service-connected 
hearing loss under the pertinent diagnostic codes in the 
statement of the case and supplemental statements of the 
case.

For the foregoing reasons, the Board finds that the 
notification and duty-to-assist provisions of the VCAA and 
the implementing regulations have been satisfied in this 
case.  The Board further finds that the RO has fulfilled the 
terms of the previous remand, in compliance with Stegall, 
supra.


I.  Service Connection

The veteran asserts that the automobile accident of October 
21, 1990, was not due to intoxication.  Specifically, he 
states that he left a party to return to base and fell asleep 
at the wheel.  While he admits that he was drinking beer at 
the party, he feels that this was not the cause of the 
accident.  Rather, he points to a possible carbon monoxide 
leak in his car.

Service connection may be granted for disability resulting 
from personal injury suffered in line of duty in the active 
military service.  38 U.S.C.A. § 1110.  An injury incurred 
during active military service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military service, unless such injury 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301 
(emphasis added).

Under 38 C.F.R. § 3.301(d), alcohol abuse is defined as the 
use of alcohol beverages over time, or such excessive use at 
any one time, sufficient to cause disability or death of the 
user.

38 C.F.R. § 3.1(m) provides in pertinent part as follows: 

In line of duty means an injury or 
disease incurred or aggravated during a 
period of active military, naval, or air 
service unless such injury or disease was 
the result of the veteran's own willful 
misconduct.  A service department finding 
that injury, disease or death occurred in 
line of duty will be binding on the 
Department of Veterans Affairs unless it 
is patently inconsistent with the 
requirements of laws administered by the 
Department of Veterans Affairs.

38 C.F.R. § 3.1(m) (emphasis added in second sentence).  38 
C.F.R. § 3.1(n) provides in pertinent part as follows: 

Willful misconduct means an act involving 
conscious wrongdoing or known prohibited 
action.  A service department finding 
that injury, disease or death was not due 
to misconduct will be binding on the 
Department of Veterans Affairs unless it 
is patently inconsistent with the facts 
and the requirements of laws administered 
by the Department of Veterans Affairs.

38 C.F.R. § 3.1(n) (emphasis added in second sentence).

In times of war, the Coast Guard is part of the Department of 
the Navy.  14 U.S.C. § 3 ("Upon the declaration of war or 
when the President directs, the Coast Guard shall operate as 
a service in the Navy, and shall so continue until the 
President, by Executive Order, transfers the Coast Guard back 
to the Department of Transportation.").  Therefore, the Coast 
Guard's finding that the injuries which the veteran sustained 
on October 21, 1990, occurred in the line of duty, besides 
being evidence in support of the veteran's claim for service 
connection, is, according to this regulation, binding on the 
VA unless "patently inconsistent with the facts and the 
requirements of laws administered by the Department of 
Veterans Affairs."  38 C.F.R. § 3.1(m) (emphasis added).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of the injury, disease, or death.  38 C.F.R. 
§ 3.1(n)(1), (3).  "Proximate cause" is defined as "that 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary 1225 (6th ed. 1990).

In the present case, the veteran's former Group Commander, 
U.S. Coast Guard Group Honolulu, Hawaii, submitted a 
statement dated in January 2000, explaining the details of 
the Line of Duty/Misconduct hearing over which he presided 
following the veteran's October 1990 motor vehicle accident.  
He observed that an accident investigation revealed that 
alcohol was a contributing factor, necessitating a Line of 
Duty Determination under U.S. Coast Guard Administrative 
Procedures.  Evidence was produced at the hearing which 
demonstrated that the veteran had been identified as a 
problem drinker by the Master of Arms for the command.  
However, the evidence further reveals that the veteran 
himself had sought treatment for his drinking problem through 
the service department Alcohol Rehabilitation Center program.  
His supervisor denied him the opportunity for treatment.  The 
Commanding Officer observed that had he been allowed 
treatment, the accident would not have occurred.  Because the 
veteran followed Coast Guard procedures and requested 
treatment, and because that treatment was denied him by his 
supervisor, a representative of that very service department, 
the Commanding Officer found the Coast Guard culpable for the 
veteran's continued alcohol dependence.  The veteran was on 
active duty in a liberty status at the time of the accident.  
The Commanding Officer found the veteran had acted within the 
Line of Duty and not due to Misconduct.  The Commanding 
Officer noted that this decision was upheld by the Commander 
of the 14th U.S. Coast Guard District.

As noted above, the actual findings of the Line of 
Duty/Misconduct hearing are not of record.  In an October 
2000 supplemental statement of the case, the RO noted that, 
absent evidence to the contrary, it would accept as true and 
correct the Commanding Officer's January 2000 statement as to 
the line of duty determination.  Considering the inability to 
find additional service department records concerning the 
Line of Duty/Misconduct hearing, and in consideration of 
38 C.F.R. § 3.102, the Board concurs.  Hence, in the present 
case, the presumption of 38 U.S.C.A. § 105 is invoked.

Before finding basic eligibility for VA compensation benefits 
in this case, the Board must first determine whether abuse of 
alcohol was the proximate cause of the October 1990 accident, 
which would render the service department's findings patently 
inconsistent with the requirements of laws administered by 
VA.  The Board must then determine whether the October 1990 
accident was otherwise caused by the veteran's own 
wrongdoing, thereby overcoming the presumption of incurrence 
in the line of duty.

Service medical records show that the veteran was involved in 
a motor vehicle accident on October 21, 1990, at 
approximately 4:27 a.m.  Hospital records for emergency 
treatment immediately following the accident show he 
sustained injury to his left hip, left ankle, and left 
forearm.  These records further show that he was admitted in 
an alert and oriented condition.  There are no recorded 
observations of the veteran being in an intoxicated state.  
There are no notations of the smell of alcohol on breath, 
blood, or clothes.  Nor are there any observations of him 
acting as though he were in a stupor, unsteady or otherwise 
intoxicated.  Nonetheless, these records note he had an ETOH 
level reportedly greater than 0.3, and that he was discharged 
with a diagnosis of alcohol dependence.  Yet, the only blood 
alcohol findings contained in the medical records are the 
results of an ethanol test of blood serum taken at 05:47 a.m. 
October 21, 1990.  Measuring 0.337, the results are marked 
"This specimen cannot be used for legal purposes."

A police report, dated October 21, 1990, is of record and 
notes that the report of the accident was called in at 
approximately 04:27 a.m.  Police officers first reported to 
the scene at 04:40 a.m.  The report was completed at 06:00 
a.m. the same day.  The reporting officer noted specifically 
that the veteran had not been drinking.  Rather, he indicated 
that the veteran had fallen asleep at the wheel.  He further 
noted that the veteran provided information to establish the 
speed of the vehicle.  Thus, it can be inferred that the 
police officer spoke to the veteran between the time the 
police arrived on the scene and the time the report was 
completed.  Yet, the police officer noted no observations of 
intoxication or of alcohol use.  The report does not show 
that the veteran was issued a citation or charged in the 
accident.  An addendum is attached, dated October 30, 1990, 
but indicates only that the veteran had been contacted for 
insurance information.

Service medical records further reveal an evaluation report 
dated in October 1990, following the accident, from the 
hospital Alcoholism Recovery Facility.  This document 
indicates that the veteran has an alcohol use pattern and 
history consistent with alcohol dependence, including a 14-
year use history and two alcohol related incidents prior to 
entering service.  The veteran was diagnosed with alcohol 
dependence and referred for Level III treatment.  Records 
from the Naval Alcohol Rehabilitation Center, dated in March 
1991, show that the veteran was treated from February-March 
1991 for alcohol dependence, and that the veteran admitted to 
a history of heavy drinking.  However, the document states 
that, as information about the veteran's actions and history 
was obtained without advising him of his legal rights, it 
cannot be used in adverse legal action against him.

A careful search through the service medical records reveals 
two previous instances in which the veteran was treated for 
an injury which was associated with alcohol consumption 
during active service.  In May 1982 he was involved in a 
fight.  In February 1982, he was assaulted, hit on the head, 
and robbed.  A profile is of record, dated in May 1982, and 
indicates that after medical examination and a review of the 
medical records, the veteran was returned to duty without 
restriction, and that no evidence of an alcohol problem was 
then identified.  An undated memorandum shows that subsequent 
assessment confirmed no apparent alcohol abuse, and 
additional review was requested.  There is nothing further of 
record.

Service personnel records reflect that he was placed on a 
mandatory pre-treatment program as part of the U.S. Coast 
Guard Alcohol Treatment program following the October 1990 
motor vehicle accident.  The administrative record indicates 
that the veteran was involved in a motor vehicle accident in 
which his alcohol blood level was measured at 0.337, and that 
he was diagnosed as being alcohol dependent by the hospital 
at which he was treated for his injuries.  This document 
further notes that the October 1990 motor vehicle accident is 
considered the first documented alcohol related incident 
during the veteran's active service.  Also of record is a 
copy of a Court Memorandum, dated in February 1991.  This 
record documents that the veteran was sentenced to non-
judicial punishment of forfeiture of pay and reduction in 
rank for operating a vehicle while intoxicated, resulting in 
an motor vehicle accident and injury to himself and a 
passenger on October 21, 1990.

Finally, the veteran himself testified in April 1999 that he 
had been drinking the night of the accident, and that he 
believed that the alcohol in some way contributed to the 
accident.  In a report of accidental injury, submitted by the 
veteran in August 1993, he stated he was driving home from a 
party where he had been drinking beer, and that he fell 
asleep at the wheel at the time of the October 21, 1990 motor 
vehicle accident. 

The Board acknowledges that the record establishes that the 
veteran did indeed have a drinking problem for which he 
received treatment.  But, as to the specific circumstances 
surrounding the motor vehicle accident that occurred October 
21, 1990-which is the issue in the present case-the only 
medical evidence of record establishing that the veteran was 
intoxicated is a lab report that may not be used for legal 
purposes.  The balance of the medical evidence reflects no 
other findings or observations that would indicate the 
veteran had been drinking or was intoxicated at the time of 
the October 21, 1990 motor vehicle accident.  Corroborating 
this is the police department report, which notes 
specifically that the veteran had not been drinking.  
Furthermore, the civilian police issued no citations and made 
no charges against the veteran-including that of driving 
under the influence of alcohol.  The Board accords the police 
department report a great deal of probative weight for the 
following reasons:  its proximity in time to that of the 
accident, and the inference that the police officer spoke 
with and observed the veteran.

The veteran has admitted that he had been drinking the night 
of the accident and the holdings of the non-judicial 
proceedings and the administrative records within the service 
personnel records corroborate this.  The medical records 
point to a history of alcohol abuse significant enough to 
require treatment.  Nonetheless, these records were compiled 
following the accident.  In addition, this evidence is marked 
with the caveat that it may not be used adversely against the 
veteran in a legal proceeding.  The medical evidence simply 
contains no contemporaneous observations or findings of 
alcohol use or intoxication at the time of the October 1990 
motor vehicle accident except for the one blood alcohol level 
reading, which, similar to the history reported in the 
alcohol treatment records, is marked unusable for legal 
purposes.

In summary, the evidence supporting a finding that the 
October 21, 1990, motor vehicle accident was due to the 
veteran's intoxication is comprised of service personnel 
records based on a blood alcohol level that may not here be 
considered, and is supported by medical records that attest 
to a general pattern of alcohol abuse which also, in 
pertinent part, may not here be considered.  In contrast, the 
record is absent medical evidence establishing the veteran's 
intoxication at the time of the motor vehicle accident in 
October 1990.  This is supported by the police department's 
specific notation that the veteran had not been drinking but, 
rather, had fallen asleep at the wheel.  The Board finds that 
the administrative findings and nonjudicial court 
proceedings, absent specific medical findings of intoxication 
on the night of the accident, when measured against the more 
specific and contemporaneous findings and observations 
reported in the emergency hospital treatment records and in 
the police report, simply do not establish that alcohol is 
the proximate cause of the October 1990 motor vehicle 
accident.  

Hence, the service department's finding that the October 1990 
motor vehicle accident occurred within the line of duty is 
not patently inconsistent with the requirements of laws 
administered by the VA.  The Board observes that there are no 
other allegations of willful misconduct; and the record fails 
to present evidence that any other instance of willful 
misconduct on the veteran's part resulted in the October 1990 
accident.

The Board thus finds that the presumption accorded the 
service department's finding that the October 21, 1990, motor 
vehicle occurred in the line of duty and was not due to the 
veteran's own willful misconduct is not rebutted.  Injuries 
from the accident are therefore deemed to have been incurred 
in the line of duty.

II.  Increased Evaluation

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Service connection for left ear hearing loss 
was originally granted by a rating decision dated in May 
1993.  A zero percent evaluation was assigned, effective in 
September 1991.  A September 1994 rating decision confirmed 
and continued the noncompensable evaluation.  This evaluation 
was has been confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The current noncompensable evaluation for left ear hearing 
loss was assigned under Diagnostic Code 6100.  Effective June 
10, 1999, the Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85, 4.86, 4.87).  The U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claim, 
hereinafter Court) has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his left ear 
hearing acuity has diminished, it must be concluded that the 
evidence as a whole does not warrant a compensable disability 
evaluation.  The evaluations derived by the Schedule make 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(prior to June 10, 1999).

The veteran's report of medical examination at discharge from 
active service, dated in June 1991 shows that the 
audiological evaluation reveals pure tone thresholds for the 
left ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
10
05
0
10
70

The examiner noted findings of left high tone hearing loss.

In December 1993, the veteran underwent VA audiological 
examination.  The results reveal pure tone thresholds for the 
left ear, in decibels, as follows:

HERTZ


1000
2000
3000
4000
LEFT

10
05
10
75

Speech discrimination ability measured 100 percent in the 
left ear.

In March 2001, the veteran underwent additional VA 
audiological examination, pursuant to the requirements of the 
January 2001 remand.  The results reveal pure tone thresholds 
in the left ear, in decibels, as follows:

HERTZ


1000
2000
3000
4000
LEFT

25
30
65
90

The pure tone threshold average in the left ear is 52.5 
decibels, with speech discrimination ability of 68 percent 
correct.  The examiner diagnosed high frequency sensorineural 
hearing loss in the left ear.  These findings equate to Level 
V hearing loss in the left ear.  The veteran is not service-
connected for hearing loss in his right ear.  The medical 
evidence further demonstrates that he is not deaf in both 
ears.  Rather, in addition to reflecting the puretone 
thresholds for the left ear as noted above, the March 2001 VA 
report reflects that the veteran has essentially normal 
hearing in the right ear.  Hence the non-service connected 
right ear is designated at hearing acuity of Level I for 
purposes of computing the service-connected disability 
rating.  See VAOPGCPREC 32-97 (08/29/97).  A reference to 
Table VI in 38 C.F.R. § 4.87 (effective prior to June 10, 
1999) indicates that such hearing loss is evaluated at zero 
percent under Diagnostic Code 6100.  Therefore, the Board 
finds entitlement to a compensable rating under the old 
rating criteria is not warranted.

The current version of the Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, but when impaired hearing is 
service-connected in only one ear the non-service-connected 
ear is assigned a Roman numeral designation of I, unless the 
claim involves bilateral total deafness.  Id.

Under the current version of the Schedule, the Board finds 
that the results of the most recent, March 2001, audiometric 
testing do not demonstrate that the veteran's left ear 
hearing loss warrants a compensable disability evaluation 
under the Schedule.  These testing results, noted above, 
result in literal designations of Level V hearing acuity in 
the left ear and Level I hearing acuity in the right ear 
under the current regulations as well.  See 38 C.F.R. § 4.87, 
Table VII.  The application of the Schedule as described in 
Lendenmann, supra, establishes no more than a noncompensable 
rating for left ear hearing loss under the current rating 
criteria.  As such, the Board finds that a compensable 
evaluation for left ear hearing loss under either the old or 
current version of the Schedule is not warranted.

The veteran has submitted his own statements and testimony 
concerning his left ear hearing loss.  Nonetheless, the 
record does not show that the veteran is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the extent of his left ear 
hearing disability.  Consequently, his statements are 
credible with regard to his subjective complaints and his 
history, but they do not constitute competent medical 
evidence for the purpose of establishing the extent of the 
veteran's left ear hearing loss disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A full range of evaluations is 
available for greater degrees of hearing loss.  However, the 
medical evidence reflects that the required manifestations 
are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his left 
ear hearing loss.  Concerning the interference of the 
veteran's left ear hearing loss with his employment, the 
record before the Board is bereft of any objective evidence 
that the his left ear hearing loss markedly interferes with 
his employment.  Thus, the Board cannot find that the 
impairment resulting from the service-connected left ear 
hearing loss, alone, interferes markedly with his employment.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the service-connected left ear 
hearing loss is adequately compensated by the zero percent 
schedular evaluation under Diagnostic Code 6100-under both 
the old and new criteria.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Inasmuch as the October 21, 1990, motor vehicle accident was 
incurred in the line of duty, service connection is granted 
for residuals of this motor vehicle accident, to include 
disabilities of the left pelvis/hip, knee, ankle, and 
lacerations.

Entitlement to an increased evaluation for left ear hearing 
loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

